Case 1:18-cr-00519-JPO Document 110 Filed 09/17/20 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

|e ne eee en eee ew ee ee ee eee eee ee ee x
UNITED STATES OF AMERICA
: CONSENT PRELIMINARY ORDER
“Ver OF FORFEITURE/
: MONEY JUDGMENT
SHERMAN JULES,
$3 18 Cr. 519 (PO)
Defendant.
jee ee ee ee ee eee ee ee Be ee eee x

WHEREAS, on or about January 16, 2020, SHERMAN JULES (the “Defendant”),

was charged in an one-count Superseding Information, $3 18 Cr. 519 (JPO) (the “Information”),

with conspiracy to commit wire fraud, in violation of Title 18, United States Code, Section 1349 - ~‘

{Count One);

WHEREAS, the Information included a forfeiture allegation as to Count One,
seeking forfeiture to the United States, pursuant to Title 18, United States Code, Section
981(a\(1)(C) and Title 28, United States Code, Section 2461(c), of any and all property, real and
personal, that constitutes or is derived from proceeds traceable to this commission of the offense,
including but not limited to a sum of money in United States currency representing the amount of
proceeds traceable to the commission of the offense charged in Count One of the Information,

WHEREAS, on or about January 16, 2020, the Defendant pleaded guilty to Count
One of the Information, pursuant to a plea agreement with the Government, wherein the Defendant
admitted the forfeiture allegation with respect to Count One and agreed to forfeit to the United
States, pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title 28, United States
Code, Section 2461(c), a sum of money equal to $9,690 in United States currency, representing

proceeds traceable to the commission of the offense charged in Count One of the Information,

 
Case 1:18-cr-00519-JPO Document 110 Filed 09/17/20 Page 2 of 4

WHEREAS, the Defendant consents to the entry of a money judgment in the
amount of $9,690 in United States currency representing the amount of proceeds traceable the
offense charged in Count One of the Information that the Defendant personally obtained; and

WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the
Defendant, the proceeds traceable to the offense charged in Count One of the Information that the
Defendant personally obtained cannot be located upon the exercise of due diligence.

IT 1S HEREBY STIPULATED AND AGREED, by and between the United States
of America, by its attorney Audrey Strauss, Acting United States Attorney, Assistant United States
Attorney, Emily A. Johnson of counsel, and the Defendant, and his counsel, Christopher Flood,
Esq., that:

I. Asa result of the offense charged in Count One of the Information, to which
the Defendant pled guilty, a money judgment in the amount of $ 9,690 in United States currency
(the “Money Judgment”), representing the amount of proceeds traceable to the offense charged in
Count One of the Information that the Defendant personally obtained, shall be entered against the
Defendant. |

2. Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this
Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant,
SHERMAN JULES, and shall be deemed part of the sentence of the Defendant, and shall be
included in the judgment of conviction therewith.

3. All payments on the outstanding money judgment shall be made by postal
money order, bank or certified check, made payable, in this instance, to the United States Marshals

Service, and delivered by mail to the United States Attorney’s Office, Southern District of New

 
Case 1:18-cr-00519-JPO Document 110 Filed 09/17/20 Page 3 of 4

York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s
Plaza, New York, New York 10007 and shall indicate the Defendant’s name and case number.

4, The United States Marshals Service is authorized to deposit the payments
on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title
to such forfeited property.

5. Pursuant to Title 21, United States Code, Section 853(p)}, the United States
is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount
of the Money Judgment.

6, Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the
United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate
or dispose of forfeitable property, including depositions, interrogatories, requests for production
of documents and the issuance of subpoenas.

7, The Court shall retain jurisdiction to enforce this Consent Preliminary Order
of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal
Rules of Criminal Procedure.

8. The Clerk of the Court shall forward three certified copies of this Consent
Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander
J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.

 
Case 1:18-cr-00519-JPO Document 110 Filed 09/17/20 Page 4 of 4

9. The signature page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
Acting United States Attorney for the
Southern District of New York

By:

oo

, © C -
Ure
Emily J ohnson t
Assistant United States Attor ney
One St. Andrew’s Plaza
New York, NY 10007
(212) 637-2409 ~

—

 

SHERMAN JULES

By:

SO ORDERED:

UNI

HO GRA!
£D STATES DISTRICT JUDGE

Llurtsy

Christopher Flood, Esq.
Attomey for Defendant JP
52 Duane Street, 10! Floor

New York, NY 10007

(212) 417-8734

  

 
 
      

LET. PAUL STEN

 

a

9/15/20
DATE

G- 17-26

DATE

4-17-20

DATE

Ge 17-26

DATE

 
